



Exhibit 10(tt)
Summary of Non-Employee Director Compensation
Upon completion of our merger (the “Merger”) with legacy TCF Financial
Corporation (“Legacy TCF”), our Board of Directors (the “Board”) implemented
changes to our director compensation program in light of the Merger and
integration and our ongoing growth, which has significantly increased our size
and complexity and subjected us to enhanced regulatory requirements and
scrutiny. After reviewing a market analysis of director compensation for a
financial institution of our size, our Compensation Committee recommended to the
full Board that to enable it to continue to retain and recruit qualified
directors, it was in our best interest to revise the Board compensation program,
as follows, which the Board did effective as of August 1, 2019:
◦
The annual cash retainer was increased from $50,000 to $100,000.

◦
The annual equity retainer was increased from a grant date fair value of $80,813
to a grant date fair value of $100,000, to be paid in the form of time-based
restricted stock units, vesting at the end of each year.

◦
Directors no longer receive additional compensation for service as Lead
Director, Committee member or Chair.

◦
The Chemical Financial Corporation Directors’ Deferred Stock Plan (DDSP) was
terminated in as of December 31, 2019, and replaced by the Legacy TCF Directors
Deferred Compensation Plan, which permits voluntary deferrals of both cash and
equity retainers.

Following the Merger, in December 2019, we paid our Directors a “true-up”
payment equal to the sum of (a) their 2019 pre-Merger total earned compensation
calculated by prorating their expected annual compensation from their relative
organization over a seven month period, plus (b) $83,333 representing the new
$200,000/year cash and equity compensation total prorated over five months, less
(c) the value of any cash and equity paid to such director by their relative
organization before the Merger. This “true-up” payment was intended to harmonize
the timing of compensation which differed at Legacy Chemical and Legacy TCF and
to avoid excess payments to either Legacy Chemical or Legacy TCF Directors.
The following terms represent the structure of our Director compensation
program:
Name
Effective prior to August 1, 2019
 
Effective August 1, 2020
 
 
Annual Cash Retainer
$
50,000
 
$
100,000
 
 
Annual Equity Retainer
$
80,813
 
$
100,000
 
 
Lead Independent Director Retainer
$
30,000
 
$
--
 
 
Annual Cash Retainers for Audit Committee Service
$
25,000(1)
 
$
--
 
 
 
$
12,500(2)
 
 
 
 
 
Annual Cash Retainers for ALCO and Risk Management Committee
$
20,000(1)
 
$
--
 
 
 
$
7,500(2)
 
 
 
 
 
Annual Cash Retainers for Compensation and Pension Committee Service
$
20,000(1)
 
$
--
 
 
 
 
10,000(2)
 
 
 
 
 
Per Meeting Cash Retainer for BSA Committee Service
$
750
 
$
--
 
 
Annual Cash Retainers for Service on All Other Board Committees
$
15,000(1)
 
$
--
 
 
 
 
7,500(2)
 
 
 
 
 

(1) Chair
(2) Member
◦
Employee Directors (Messrs. Dahl, Provost, Torgow and formerly Shafer) are not
compensated for service as Directors.

◦
TCF offers the TCF Matching Gift Program to supplement donations made by
non-employee Directors to charitable organizations of their choice up to a
maximum of $20,000 annually.

◦
Stock Ownership Guidelines:

-
Non-employee Directors are required to own shares of TCF common stock worth an
amount equal to five times their cumulative cash and equity retainers.

-
All shares of TCF common stock owned directly or indirectly by a Director will
be considered in determining whether the Stock Ownership Guidelines have been
met. Stock options will not be counted toward the Stock Ownership Guidelines.

-
Directors have until the fifth anniversary of their appointment to the Board to
reach the applicable target ownership level.

-
Indemnification rights are provided to Directors under TCF’s Certificate of
Incorporation and Bylaws, to the extent authorized under Michigan Business
Corporation Act and TCF maintains Directors and Officers Insurance.

-
TCF reimburses Directors for travel and other expenses to attend Board meetings
or attend to other Board business as a business expense.






